Citation Nr: 0725712	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
bronchial asthma.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
allergic rhinitis.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a left knee condition.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a back condition.

5.  Entitlement to service connection for a chronic 
respiratory disorder, to include bronchial asthma.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for a left knee 
condition, to include gout and arthritis.

8.  Entitlement to service connection for a back condition, 
to include gout and arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to June 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee in which the RO found that new and 
material evidence had not been submitted to reopen the 
previously denied claims for bronchial asthma, allergic 
rhinitis, and left knee and back conditions.

The veteran testified before the undersigned Veterans Law 
Judge in August 2007.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in August 2007.  

The issues of service connection for a chronic respiratory 
disorder to include bronchial asthma, allergic rhinitis, and 
left knee and back conditions to include gout and arthritis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1996 rating decision declined to reopen the 
previously denied claim for service connection for asthma.  
Notification of this decision was provided by letter dated 
December 4, 1996.  The appellant did not appeal this decision 
and it is now final.  

2.  Evidence received since the November 1996 rating decision 
includes VA and private medical evidence of a diagnosis of a 
chronic respiratory disorder, to include bronchial asthma, 
and sworn testimony reflecting that the condition had been 
present from service to present.  This evidence was not 
previously of record and relates to unestablished facts 
necessary to substantiate the claim, i.e., diagnosis of a 
chronic respiratory condition that had its onset in active 
service, which raises a reasonable possibility of 
substantiating the claim.

3.  A November 1996 rating decision declined to reopen the 
previously denied claim for service connection for allergic 
rhinitis.  Notification of this decision was provided by 
letter dated December 4, 1996.  The appellant did not appeal 
this decision and it is now final.  

4.  Evidence received since the November 1996 rating decision 
includes VA and private medical evidence of a diagnosis of a 
chronic allergic rhinitis and allergies and sworn testimony 
reflecting that the condition had been present from service 
to present.  This evidence was not previously of record and 
relates to unestablished facts necessary to substantiate the 
claim, i.e., diagnosis of a chronic allergic condition that 
had its onset in active service, which raises a reasonable 
possibility of substantiating the claim.

5.  A November 1996 rating decision declined to reopen the 
previously denied claim for service connection for a left 
knee condition.  Notification of this decision was provided 
by letter dated December 4, 1996.  The appellant did not 
appeal this decision and it is now final.  

6.  Evidence received since the November 1996 rating decision 
includes VA and private medical evidence of a diagnosis of a 
chronic left knee condition and sworn testimony reflecting 
that the condition had been present from service to present.  
This evidence was not previously of record and relates to 
unestablished facts necessary to substantiate the claim, 
i.e., diagnosis of a left knee condition that had its onset 
in active service, which raises a reasonable possibility of 
substantiating the claim.

7.  A November 1996 rating decision declined to reopen the 
previously denied claim for service connection for a back 
condition.  Notification of this decision was provided by 
letter dated December 4, 1996.  The appellant did not appeal 
this decision and it is now final.  

8.  Evidence received since the November 1996 rating decision 
includes VA and private medical evidence of a diagnosis of a 
chronic back condition and sworn testimony reflecting that 
the condition had been present from service to present.  This 
evidence was not previously of record and relates to 
unestablished facts necessary to substantiate the claim, 
i.e., diagnosis of a back condition that had its onset in 
active service, which raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  Evidence received since the November 1996 rating decision 
is new and material and the claim for service connection for 
bronchial asthma is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2006).

2.  Evidence received since the November 1996 rating decision 
is new and material and the claim for service connection for 
allergic rhinitis is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2006).

3.  Evidence received since the November 1996 rating decision 
is new and material and the claim for service connection for 
a left knee condition is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2006).

4.  Evidence received since the November 1996 rating decision 
is new and material and the claim for service connection for 
a back condition is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran as to this issue.

New and Material

The veteran seeks to reopen the previously denied claims for 
bronchial asthma, allergic rhinitis, a left knee condition, 
and a back condition.

In a November 1996 rating decision, the RO declined to reopen 
the previously denied claim for service connection for 
bronchial asthma, allergic rhinitis, a left knee condition, 
and a back condition.  The RO indicated in its decision that 
the evidence submitted since the last final denial, in 
January 1989, essentially duplicated evidence which was 
previously considered and was merely cumulative.

With reference to the underlying 1981 and 1989 rating 
decisions, rating decisions show the claims were then denied 
because, while service medical records showed treatment for 
the claimed conditions during active service, these records 
evidenced no diagnoses of the claimed conditions at discharge 
from active service.  Moreover, the veteran had presented no 
medical evidence that he was currently diagnosed with the 
claimed conditions.

Private and VA medical evidence submitted since 1989 and 
considered in the November 1996 rating decision demonstrated 
current diagnoses of and treatment for the claimed conditions 
but no etiological link to active service.  The November 1996 
decision not to reopen the claims was, apparently, based on 
the fact that the evidence submitted at that time, while new, 
was not material in that it presented no causal link, or 
nexus, between the currently diagnosed asthma, allergic 
rhinitis, left knee condition, and back condition and the 
conditions treated during the veteran's active service.  

The RO provided notice of this decision to the appellant in 
December 1996.  The appellant did not appeal this denial.  It 
therefore became final.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

In November 2004, the RO received the veteran's claim to 
reopen his previously denied claims.  Thereafter, the RO 
obtained additional VA and private medical evidence, 
including treatment entries showing onset of asthma in 
service in February 1998, onset of arthritis in 1954 in April 
2001, and onset of pain in both knees from the 1950s, in 
September 2001.  These records establish continuing diagnoses 
of chronic conditions with treatment, including with 
prescribed medications, for obstructive lung disease, chronic 
bronchitis, asthma, allergic rhinitis and allergies, gout, 
and arthritis.  In addition, the veteran also testified 
before the undersigned Veteran's Law Judge that he 
experienced the onset of symptoms of bronchial asthma, left 
knee and back conditions during active service and that he 
had manifested them since then to the present.  He stated 
under oath that he had received treatment for these 
conditions within a year following his discharge, and had 
continued receiving treatment to the present, receiving 
treatment from private health care providers as well as VA.

This evidence is new in that it was not previously of record.  
Moreover, it provides medical evidence of diagnoses of 
chronic respiratory, allergy, left knee, and back conditions 
that medical professional notated had their onset during the 
veteran's active service.  Construing the notations of these 
medical professionals in the light most favorable to the 
veteran, and taking these statements in combination with the 
veteran's testimony, this evidence therefore presents a 
reasonable possibility that the veteran's diagnosed 
respiratory, allergic, left knee, and back disorders 
represent chronic disabilities that were first manifested 
during active service but not diagnosed as such until after 
service, and manifested continuously to the present day.  






ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for bronchial asthma is 
reopened.  To that extent only, the claim is granted.

New and material evidence having been presented, the claim 
for entitlement to service connection for allergic rhinitis 
is reopened.  To that extent only, the claim is granted.

New and material evidence having been presented, the claim 
for entitlement to service connection for a left knee 
condition is reopened.  To that extent only, the claim is 
granted.

New and material evidence having been presented, the claim 
for entitlement to service connection for a back condition is 
reopened.  To that extent only, the claim is granted.


REMAND

VA and private medical records reflect diagnoses of chronic 
respiratory, allergic, and left knee and back conditions 
including gout and arthritis, with notations of onset during 
active service.  However, it is not clear from the record 
that the opinions expressed by the medical health care 
professionals are based on the veteran's history as provided 
by him, or were based on an independent review of the record 
informed by examination of the veteran.  

Moreover, private medical records indicate that the veteran 
worked for the railroad for 16 years.  Records of medical 
examination conducted during this employment are not of 
record.  In addition, the veteran has not undergone VA 
examination.  

Accordingly, the case is remanded for the following action: 

1.  Ask the veteran to identify the 
railroad for which he worked.  Obtain any 
and all records of medical examination 
and/or treatment accorded him while he 
was employed at the railroad.  In 
addition, again ask the veteran to 
identify all known providers of private 
and VA treatment he may have received, 
from his discharge from active duty to 
the present, and obtain those records 
identified that are not already of 
record.  

Complete any and all follow-up indicated, 
including contacting the veteran for 
clarification or assistance.  Document 
all negative responses.

2.  After completion of #1, make 
arrangements for the veteran to be 
afforded appropriate examinations to 
determine the nature, extent, and 
etiology of his currently manifested 
respiratory disorder, allergy disorder, 
left knee condition, and back condition.  
All indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, the 
veteran's testimony before the 
undersigned Veterans Law Judge, and a 
copy of this remand, must be sent to the 
examiner for review in conjunction with 
the examination.  The examiner should 
summarize the medical history, including 
the onset and course of any respiratory 
disorder, allergy disorder, left knee and 
back disorders; describe any current 
respiratory, allergy, left knee and back 
symptoms; and provide diagnoses for any 
and all respiratory, allergy, left knee 
and back bone, joint, and muscle 
pathology identified.

If chronic respiratory disorder, allergy, 
left knee and back disorders are 
diagnosed, the examiner is requested to 
offer the following opinions:

*	is it as least as likely as not that 
any diagnosed chronic respiratory 
disorder, to include bronchial 
asthma and /or bronchiestasis, is 
etiologically related to active 
service or had its onset during the 
veteran' the one-year presumptive 
period.

*	is it as least as likely as not that 
any diagnosed chronic allergy 
disorder, to include allergic 
rhinitis, is etiologically related 
to active service or, in the 
alternative, had its onset during 
the veteran' active service.

*	is it as least as likely as not that 
any diagnosed left knee condition, 
to include gout and arthritis, is 
etiologically related to active 
service or, in the alternative, had 
its onset during the veteran' active 
service or that arthritis had its 
onset within the one-year 
presumptive period.

*	is it as least as likely as not that 
any diagnosed back condition, to 
include gout and arthritis, is 
etiologically related to active 
service or, in the alternative, had 
its onset during the veteran' active 
service or that arthritis had its 
onset within the one-year 
presumptive period.

3. After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
service connection for a chronic 
respiratory disorder to include bronchial 
asthma, an allergy disorder, a left knee 
condition to include gout and arthritis, 
and a back condition to include gout and 
arthritis in accordance with the 
applicable laws and regulations. If any 
of the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of the claims. 38 C.F.R. § 3.655 (2005). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


